id office uilc cca_2008101610383052 -------------- number release date from ----------------------- sent thursday date am to ----------------------- cc ----------------- subject sec_6601 you have asked for our interpretation of sec_6601 as to when interest should begin to run on an accuracy-related_penalty for returns filed under the following circumstances a valid six-month extension of time to file is obtained pursuant to sec_6081 extending the form_1040 due_date until october 15th year because october 15th falls on a saturday in year a return is timely filed on monday october 17th pursuant to sec_7503 an accuracy-related_penalty is assessed on the substance of that return and the question is whether interest on the penalty would begin to run from october 15th or october 17th year sec_6601 states in relevant part that interest on certain additions to tax begins on the date on which the return is required to be filed including any extensions we believe that interest should run from october 17th the day the return was filed we have two reasons for this conclusion the return would be considered filed on october year the ased would run from that date and as situation of rr points out the taxpayer could file a claim_for_refund at any time on or before october year thus it would seem incongruous to have interest running on a penalty from a date two days prior to the date the return is considered filed sec_7503 as an extension as situation of rr provides sec_7503 extended the due_date to the following monday when the taxpayer actually filed on that monday we do not believe that sec_7503 changes the due_date what situation shows is a situation where the taxpayer actually takes advantage of the additional time provided by sec_7503 the analysis of situation does not state that sec_7503 changes the due_date for a return instead it provides that sec_7503 extended the due_date to monday date as the taxpayer filed the return on that date in fact the ruling states that the taxes were deemed paid pursuant to sec_6513 on date thus nothing about the due_date changes thus when the refund claim was filed three years to the date from that monday the three-year plus any extensions lookback period of sec_6511 picked up the two day extension provided by sec_7503 so that the refund could include tax considered paid as of the return_due_date which remained april 15th sec_6601 includes a parenthetical that includes any extensions into the determination of when the return is required to be filed thus a taxpayer that takes advantage of the additional time provided by sec_7503 has an extension and thus the date a return is required to be filed for purposes of sec_6601 would be the next day following the saturday sunday or legal_holiday if a taxpayer did not take advantage of the additional time provided by sec_7503 by either filing early or late then sec_7503 would not apply and the date the return is required to be filed for purposes of sec_6601 would be the 15th either original due_date or extended due_date under sec_6081 even if the 15th fell on a weekend or a holiday please contact me if you have any questions or comments
